Citation Nr: 1815662	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-16 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to March 21, 2011 for service connection for metastatic bone cancer associated with prostate cancer. 

2.  Entitlement to an effective date prior to March 21, 2011 for the award of special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel



INTRODUCTION

The Veteran served in the Marine Corps from February 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In April 2014, the Veteran requested a hearing before the Board.  The requested hearing was docketed for July 2017; the Veteran was noted as having failed to appear as scheduled.


FINDINGS OF FACT

1.  In March 2011, the RO received the Veteran's original claim for service connection for prostate cancer.  In May 2012, the RO granted service connection for prostate cancer, and assigned an initial rating of 100 percent.

2.  In a June 2013 rating decision, the RO granted secondary service connection for metastatic bone cancer associated with prostate cancer, independently rated 100 percent disabling, and awarded SMC at the housebound rate, both effective March 21, 2011.   

3.  The record contains no formal or informal claim, or any written intent to file a claim for entitlement to service connection for metastatic bone cancer, prostate cancer or SMC basted on the housebound rate prior to March 21, 2011.


CONCLUSIONS OF LAW

1.  An effective date earlier than March 21, 2011 for the award of service connection for metastatic bone cancer associated with prostate cancer, is not warranted.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.114, 3.400, 3.816 (2017).

2.  An effective date earlier than March 21, 2011, for the award of SMC for housebound status, is not warranted.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.114, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date for an award of service connection based on an original claim is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

An exception to this rule applies if the claim for service connection is received within one year from the date of the veteran's discharge or release from active service.  In that situation, the effective date of the award shall be the day following separation.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2) (2017).

An exception also applies where service connection is awarded pursuant to a liberalizing law or a liberalizing VA issue.  In that instance, the effective date of the award shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C. § 5110(g) (2012); 38 C.F.R. § 3.114(a) (2017).

If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a) (3) (2017).  To be eligible for such a retroactive award, the evidence must show that all eligibility criteria for the liberalized benefit were met on the effective date of the law or VA issue and continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114 (a) (2017).

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by exposure to herbicides (such as prostate cancer), a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F.3d 115 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  If the VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1) (2017).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (2017).

If the requirements of 38 C.F.R. § 3.816(c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400, as described above.  38 C.F.R. § 3.816(c)(4) (2017).

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2). These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015, and, therefore, are not applicable in the present case.  Id. at 57,686.

Under the former regulations, any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. See 38 C.F.R. § 3.155(a) (2014). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134   (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution. If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014).

Under certain circumstances, a report of VA examination or hospitalization can be accepted as an informal claim for benefits under an existing law or a liberalizing law or VA issue.  38 C.F.R. § 3.157(a) (2014).  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b) (2014).

A.  Analysis 

The evidence reflects that the Veteran tested positive for prostate cancer following a biopsy with VA in July 2009.  Subsequent VA treatment reports confirm metastasis to the bone.  He filed a claim for service connection for prostate cancer on March 21, 2011.  The RO awarded service connection, effective the date of claim, March 21, 2011.  Subsequently, in a June 2013 rating decision, the RO granted secondary service connection for metastatic bone cancer associated with prostate cancer, and awarded SMC at the housebound rate, both effective March 21, 2011-the same effective date for his prostate cancer award.  The Veteran disagreed with the assigned effective date for both awards and perfected this appeal.

In essence, the Veteran argues that the effective date for his awards should be the date he was diagnosed with prostate cancer with metastatic conditions.  See, e.g., the Veteran's February 2018 appellate brief.  For the following reasons, the Board finds that no earlier effective date is assignable for metastatic bone cancer associated with prostate cancer or SMC at the housebound rate. 

As for the provisions of 38 C.F.R. § 3.400, it is acknowledged that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The Board emphasizes, however, that while VA does have a duty to assist a claimant in developing facts pertinent to a claim; it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C. § 5101 (a) (2012); 38 C.F.R. § 3.151(a) (2017).  In this case, there is simply no document that might be construed, even in the broadest sense, as a communication or action indicating intent to apply for service connection for prostate cancer, metastatic bone cancer associated with prostate cancer, or SMC for housebound status prior to March 21, 2011.

The Board notes that the record does contain VA medical records dated prior to March 21, 2011, which reflect, among other things, that the Veteran was diagnosed with prostate cancer with metastatic conditions in June and July 2009.  However, under the former regulations, such records cannot constitute an informal claim for benefits unless there has been a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b) (2014).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  In this case, the RO did not adjudicate a claim on this issue for compensation or pension prior to March 21, 2011.  Therefore, the former provisions of 38 C.F.R. § 3.157(b) (2014) are not applicable.

Moreover, the mere presence of medical evidence, alone, does not establish intent on the part of a veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.
Turning to the other potentially applicable provisions of law, the Board notes that, as the Veteran served in Vietnam, and prostate cancer is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. §§ 3.309 (e), 3.816(b)(1)(2) (2017).  However, in this case, VA did not deny compensation for prostate cancer in a decision issued between September 25, 1985, and May 3, 1989.  Nor was a claim for disability compensation for prostate cancer either pending before VA on May 3, 1989, or received by VA between that date and November 7, 1996, the effective date of the regulation establishing a presumption of service connection for prostate cancer.  See Diseases Associated With Exposure to Certain Herbicide Agents (Prostate Cancer and Acute and Subacute Peripheral Neuropathy) 61 Fed. Reg. 57,586-87 (Nov. 7, 1996).  As such, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available.

As for the provisions of 38 C.F.R. § 3.114(a), the Board acknowledges that the addition of prostate cancer as a disease recognized as presumptively due to exposure to herbicides, effective November 7, 1996, was liberalizing.  However, as noted above, in order to be eligible for a retroactive award under the provisions of 38 C.F.R. § 3.114(a), the evidence must show that all eligibility criteria for the liberalized benefit were met on the effective date of the law or VA issue and continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a) (2017).  In this case, the Veteran does not allege, and the evidence does not reflect, that the Veteran had prostate cancer or metastasis to the bone until well after November 7, 1996.  As such, an earlier effective date pursuant to 38 C.F.R. § 3.114(a) is also not available.

Specifically, with respect to the SMC claim for housebound benefits, this award was predicated on the fact that the Veteran was assigned a 100 percent rating for prostate cancer, and another rating at 60 percent or more for metastatic bone cancer.  Indeed, these are the Veteran's only two service connected disabilities.  Thus, the effective date for the award of SMC is directly tied to the effective date for the award of service connection-and in turn the two 100 percent disability ratings-for prostate cancer and metastatic bone cancer.  As noted above, because an earlier effective date for the award of metastatic bone cancer due to prostate cancer is not available, an effective date earlier than March 21, 2011 for SMC based on the housebound rate is also not warranted.  

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Given such authority, on these facts, there is no legal basis for the assignment of an effective date for the award of metastatic bone cancer associated with prostate cancer or SMC for housebound status.  As such, the claims for earlier effective dates must be denied.


ORDER

Entitlement to an effective date prior to March 21, 2011 for service connection for metastatic bone cancer associated with prostate cancer, is denied.

An effective date earlier than March 21, 2011 for the award of SMC at the housebound rate is denied.



____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


